DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to RCE (Request for Continued Examination) filed on 1/18/2022.
3.	This Office Action is made Notice of Allowance.
4.	Claims 1-36, 44, and 53 were previously canceled.
5.	Claims 37-43, 45-52, 54-58 are allowed and numbered accordingly herein. 
Response to Arguments
6.	Applicant’s arguments regarding the amendment filed on 1/18/2022 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
Allowable Subject Matter
1.	Claims 37-43, 45-52, 54-58 are allowed herein and numbered accordingly.
2.	As to Independent Claims 37 and 46 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Pelletier et al. US 20120113831 discloses in Section [0009] The UE transmit UCI bits by multiplexing UCI and uplink shared data on PUSCH; Section [0087] The WTRU monitors the PDCCH for DCI containing the details of the DL assignment; Section [0101] One or more dependencies related to the uplink transmission mode supported configured by the UE Section [0210] In LTE, uplink control information (UCI) may be transmitted using a Physical Uplink Control Channel (PUCCH) by WTRU; Section [0213] in LTE Rel 8/9 control signaling transmitted using PUSCH by multiplexing control signaling with PUSCH; Section [0216] UE is configured for initial transmission of resource allocation partially overlaps with bandwidth configuration; Section [0441]  The WTRU is assigned first PDCCH DCI used to reserve additional PUCCH reserve; Section [0442] A second PDCCH DCI used to indicated reserve additional PUCCH resources.
However, Pelletier is silent on wherein the second DCI indicates a second priority level associated with a scheduled second uplink channel transmission; and transmit information associated with the scheduled uplink transmissions, wherein: on a condition that the first priority level associated with the scheduled first uplink channel transmission is equal to the second priority level associated with the scheduled second uplink channel transmission and a first set of resources associated with the scheduled first uplink channel transmission overlap with a second set of resources associated with the scheduled second uplink channel transmission; and the prior art, Marinier et al. US 20140056278 in particular Section [0064] the WTRU may be configured to transmit uplink control information (UCI) in a given subframe and sent via PUCCH; Section [0084] For example, the WTRU may determine one or more parameters to apply for an uplink transmission on PUCCH.
	However, Pelletier and Marinier do not render obvious in combination with other limitations in the independent claims 37 and 46 the claim elements A wireless transmit/receive unit (WTRU) comprising: a processor configured to:  receive a first physical downlink control channel (PDCCH) transmission comprising a first downlink control information (DCI), wherein the first DCI indicates a first priority level associated with a 
uplink control channel transmission or a physical uplink shared channel transmission.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 37-43, 45-52, 54-58 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 37-43, 45-52, 54-58 are allowed (as previously addressed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


February 10, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477